Citation Nr: 0600305	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-41 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Timeliness of a substantive appeal following the August 15, 
1995, rating decision, which denied service connection for a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined the veteran had not submitted a timely 
substantive appeal following the issuance of the August 1995 
rating decision, which denied service connection for a 
nervous disorder.


FINDING OF FACT

A substantive appeal as to the claim for entitlement to 
service connection for a nervous disorder was not filed 
within the one-year period from the date of mailing of the 
notification of the determination being appealed or within 
60 days from the date the statement of the case was issued.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the August 15, 1995, RO rating determination.  
Accordingly, the request for review on appeal for entitlement 
to service connection for a nervous disorder is dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.202, 
20.302(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

The threshold question to be answered is whether the veteran 
entered a timely substantive appeal following the August 15, 
1995, rating decision, which denied, in part, service 
connection for a nervous disorder.  If the veteran has not 
filed a timely substantive appeal, then his appeal fails.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a duty 
to express disagreement with a decision of the VA by filing a 
notice of disagreement and to timely perfect the appeal by 
filing a substantive appeal following the issuance of a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2005).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105; see 
38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . .  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the veteran's claim for service connection for a nervous 
disorder, the RO informed the veteran of its decision on 
August 15, 1995, which denied the claim.  That rating decision 
also denied (1) service connection for memory problems as 
being secondary to Agent Orange exposure and (2) reopening the 
claim for service connection for a gastrointestinal disorder.  
A notice of disagreement was received on August 22, 1995.  
While the veteran's notice of disagreement following the 
issuance of the August 1995 rating decision did not seem to 
indicate that he disagreed with the denial of service 
connection for a nervous disorder (instead, he specifically 
mentioned the gastrointestinal disorder and memory problems), 
the RO accepted the notice of disagreement as a disagreement 
with all three issues and mailed a statement of the case on 
November 1, 1995, addressing all three issues.  In the 
statement of the case (SOC), the veteran was informed of the 
following, in part:

If you still disagree after you review the 
explanation in the "Statement of the 
Case," you will need to submit a 
"Substantive Appeal."  You may do so on 
the enclosed VA Form 9, Appeal to the Board 
of Veterans' Appeals.  The procedures and 
instructions for filing a substantive 
appeal are included with the enclosed VA 
Form 9. . . . 

[Y]ou must complete and return the enclosed 
VA Form 9 to perfect your appeal. . . .

If we do not hear from you in 60 days, we 
will assume you do not intend to complete 
your appeal and we will close our record.  
See Item 3 of the Instructions in the VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, if you require more time.  
(38 U.S.C. [§§] 7105(d)(3), 7105A(b)[.])

The instructions on the VA Form 9, provided the following, in 
part:

1.  FORM OF APPLICATION

By filing this form, you complete your 
appeal. . . . 

3.  TIME LIMIT FOR FILING

A Substantive Appeal should be filed 
within 60 days from the date the 
Statement of the Case is mailed. . .  An 
extension of time may be granted for good 
cause.  A Substantive appeal postmarked 
prior to expiration of the applicable 
period will be accepted as timely filed. 
. . . 

(Capitals and bold in original.)

On October 25, 1996, VA received a completed VA Form 9, 
wherein the veteran stated that this was in reply to the 
November 1, 1995, statement of the case.  The Board finds 
that this was not a timely-filed substantive appeal.

Here, the RO informed the veteran in the November 1995 
statement of the case that in order for him to complete his 
appeal, he needed to file the VA Form 9 or a substantive 
appeal.  Both the statement of the case and the VA Form 9 
informed the veteran that in order to perfect his appeal, he 
needed to submit a substantive appeal within 60 days from the 
date the statement of the case was mailed-here, December 31, 
1995.  The Board notes that the law was incorrectly stated in 
both the statement of the case and the VA Form 9 in that the 
veteran may also perfect the appeal up to one year after the 
issuance of the rating determination on appeal (in addition 
to submitting it within 60 days from the date the statement 
of the case is issued).  38 C.F.R. § 20.302(b).  Whichever 
date is more beneficial to the claimant will be the end date 
of the appeal period.  Id.  The veteran has not been 
prejudiced by such since the VA Form 9 received in this case 
does not meet either date.  The one-year period expired on 
August 15, 1996, which is the later date between the two 
dates.  Again, the veteran's substantive appeal was received 
on October 25, 1996-more than two months after the 
expiration of the appeal period.  Thus, the Board holds that 
there was no timely-filed substantive appeal as to the claim 
for entitlement to service connection for a nervous disorder.  
See 38 U.S.C.A. § 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

Prior to the issuance of the August 1995 rating decision, the 
veteran had requested a hearing as to the claim for service 
connection for a psychophysiological disorder.  A hearing was 
not scheduled.  Following the veteran's submission of the VA 
Form 9 in October 1996, the RO informed him that it was not 
timely in a May 1997 letter.  That same month, the veteran 
stated he still wanted a hearing.  It appears that a hearing 
was scheduled, as the veteran, on June 16, 1997, faxed a 
statement indicating he could not attend the hearing because 
of his "condition."  He asked that the hearing be 
rescheduled for a later date.  A June 17, 1997, letter 
indicates that a hearing was scheduled on July 8, 1997.  It 
does not appear that a hearing was held, as there is no 
hearing transcript in the record (and nothing to indicate that 
a hearing was held).  Additionally, there is no notation on 
the notification of the hearing date that the hearing was 
cancelled or that the veteran did not appear for the hearing.  
Regardless, the veteran claims that the 1995 hearing request 
tolled the appeal period.  The Board disagrees, as there is no 
statute or regulation that allows for a hearing request to 
toll the appeal period.  See, e.g., 38 C.F.R. § 20.304 (2005) 
(stating that the submission of additional evidence does not 
toll the appeal period).  

The veteran was provided with a hearing in connection with the 
issue of whether the substantive appeal was timely in February 
2004.  There, the veteran's representative argued that a 
statement submitted by the veteran in July 1996 should 
constitute a substantive appeal for the claim for service 
connection for a nervous disorder.  In that letter, the 
veteran specifically addressed memory loss and post-traumatic 
stress disorder.  While post-traumatic stress disorder is a 
"psychiatric disorder," the veteran had filed a separate 
claim for service connection for post-traumatic stress 
disorder in August 1995 (after having filed a claim for an 
"anxiety disorder" in April 1995), which was denied in June 
1996.  The Board will not construe the veteran's discussion 
regarding post-traumatic stress disorder as a substantive 
appeal for service connection for nervous disorder, as the 
criteria for service connection for post-traumatic stress 
disorder differ, to some extent, from the criteria for service 
connection for a psychiatric disorder.  Thus, the Board finds 
that the record does not contain a substantive appeal, to 
include any document that could be liberally construed as a 
substantive appeal as to the claim for service connection for 
a nervous disorder that was received by VA by August 15, 1996.  
See Mason v. Brown, 8 Vet. App. 44, 56 (1995) (holding that, 
where record on appeal did not reflect that the substantive 
appeal was filed after the issuance of statement of the case 
or that the appellant requested an extension of time, Board 
was not clearly erroneous in finding that the appellant had 
not completed timely appeal).  

Regulations provide that a substantive appeal consists of a 
properly-completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the veteran needs 
to take to perfect an appeal."  Id.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108.

In the absence of a timely-filed substantive appeal, the 
petition for appellate review as to the claims for 
entitlement to service connection for a nervous disorder is 
rejected in accordance with 38 U.S.C.A. § 7108.  Further, in 
the absence of a timely appeal, the August 1995 decision is 
final as to the denial of service connection for a nervous 
disorder.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  


ORDER

The petition for appellate review of the claim for 
entitlement to service connection for a nervous disorder is 
dismissed.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


